On Rehearing.
In this case I have carefully considered the able arguments of counsel for the claimant, but on a further examination of the authorities see no reason to reverse the decree. However, as it is not clear that libelant could not have taken his testimony more promptly, and as I consider the statute was intended to prevent an injustice to the seaman by arbitrarily withholding his pay, rather than to afford a fixed ratio of liquidated damages, the penalty awarded will be reduced to $50, and a rehearing refused.